 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 12, 2018, is
entered into by and between Marc Reisch (the “Executive”) and Phoenix Color
Corp. (the “Company”).

WHEREAS, the Executive and ALJ Regional Holdings, Inc. (“ALJJ”) are party to
that certain Employment Agreement (the “Prior Agreement”), dated August 14,
2015, pursuant to which the Executive performs certain services to the Company,
which is the wholly owned subsidiary of ALJJ.

WHEREAS, effective upon the effectiveness of this Agreement, the Executive and
ALJJ have agreed to terminate the Prior Agreement.

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive wishes to continue such employment with the Company according to the
terms set forth in this Agreement.

ACCORDINGLY, the Company and the Executive agree as follows:

 

1.

Employment, Duties and Acceptance.

1.1Employment, Duties.  The Company hereby agrees to employ the Executive for
the Term (as defined in Section 2.1) to render substantially full-time services
to the Company as the Company’s Chairman, or in such other executive position as
may be mutually agreed upon by the Company and the Executive, provided that the
Executive may serve on the board of directors for other for-profit and
not-for-profit entities with notice to and consent of the Compensation,
Nominating and Corporate Governance Committee of ALJJ (the “CNCG Committee”),
such consent not to be unreasonably withheld.  

1.2Acceptance.  The Executive hereby accepts such employment and agrees to
render the services described above.  During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive’s ability and to
use the Executive’s best efforts, skill and ability to promote the Company’s
interests.

1.3Location.  The duties to be performed by the Executive hereunder shall be
performed at the offices of the Company, the Executive’s home office and other
such locations mutually agreed with the Company, subject to reasonable travel
requirements on behalf of the Company.

 

2.

Term of Employment.

The term of the Executive’s employment under this Employment Agreement (the
“Term”) shall commence on the date hereof (the “Effective Date”), and shall
continue until December 31, 2021, subject to earlier termination pursuant to
Section 4.

 

--------------------------------------------------------------------------------

 

 

3.

Compensation; Benefits.

3.1Salary.  As compensation for all services to be rendered pursuant to this
Agreement as an employee during the Term, the Company agrees to continue to pay
the Executive a base salary, payable in accordance with the Company’s normal
payroll practices, at the annual rate of two hundred thousand dollars ($200,000)
less such deductions or amounts to be withheld as required by applicable law and
regulations (the “Base Salary”).  In the event that the CNCG Committee, in its
sole discretion, from time to time determines to increase the Base Salary, such
increased amount shall, from and after the effective date of the increase,
constitute “Base Salary” for purposes of this Agreement.

3.2Incentive Compensation.

Commencing with the 2018 calendar year, the Executive shall be eligible to earn
a bonus with respect to each calendar year ending during the Term computed in
accordance with the provisions hereafter (an “Annual Bonus”). If the Pre-Bonus
Earnings amount is less than or equal to twenty seven million dollars
($27,000,000), the Annual Bonus shall be equal to ten percent (10%) of the
positive difference (if any) between the Pre-Bonus Earnings amount for such year
less the Bonus Threshold. If the Pre-Bonus Earnings amount is greater than
twenty seven million dollars ($27,000,000), the Annual Bonus shall be equal to
the sum of (i) seven hundred thousand dollars ($700,000) and (ii) five percent
(5%) of the positive difference between the Pre-Bonus Earnings amount for such
year less twenty seven million dollars ($27,000,000). By way of examples, if
Pre-Bonus Earnings for any calendar year were (i) twenty four million dollars
($24,000,000), the Annual Bonus for such calendar year shall be four hundred
thousand dollars ($400,000), (ii) twenty eight million dollars ($28,000,000),
the Annual Bonus for such calendar year shall be seven hundred fifty thousand
dollars ($750,000) and (iii) nineteen million dollars ($19,000,000), the Annual
Bonus for such calendar year shall be zero.

The “Pre-Bonus Earnings” amount shall equal the EBITDA (as defined below) of the
Company before any bonus amount owed to the Executive and the Company’s Chief
Operating Officer but after all other bonus amounts. The “Bonus Threshold” shall
be twenty million dollars ($20,000,000) and shall be subject to adjustment by
the CNCG Committee from time to time in its discretion to account for material
acquisitions or dispositions of any business or assets of or by the Company or
its subsidiaries.  For the avoidance of doubt, the Executive acknowledges that
he is not entitled to any Annual Bonus for calendar year 2017.

An Annual Bonus, if earned in accordance with this Agreement, shall be paid no
later than the fifteenth day of the third month following the year with respect
to which such bonus was earned. Notwithstanding the foregoing, to the extent
that Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), may be applicable, such Annual Bonus shall be subject to, and
contingent upon, such shareholder approval as is necessary to cause the Annual
Bonus to qualify as “performance-based compensation” under Section 162(m) of the
Code and the regulations promulgated thereunder as well as any other required
approvals.

Notwithstanding anything to the contrary contained herein, if the Audit
Committee of ALJJ or any other relevant committee or person, including the
Executive Chairman of ALJJ, in its discretion after consultation with the
Company’s auditors, determines

2

 

--------------------------------------------------------------------------------

 

that any material restatement, revision or change to the Company’s financial
statements requires a change in the calculation of EBITDA for any particular
fiscal year of the Company, the CNCG Committee may require reimbursement from
the Executive of any excess Annual Bonus paid to the Executive as a result of
the recalculated EBITDA for such particular fiscal year of the Company.

For the purposes of this Agreement, “EBITDA” means for any fiscal year of the
Company, consolidated operating income for such fiscal year of the Company plus,
without duplication and to the extent reflected as a charge in the statement of
such operating income for such fiscal year, the sum of (i) depreciation and
amortization expense (excluding amounts of prepaid incentives under customer
contracts), (ii) any extraordinary non-cash expenses or losses, (iii) all
restructuring costs (as defined under U.S. generally accepted accounting
principles (“GAAP”)), (iv) fees paid to the Company’s external advisors in
connection with acquisitions for the business (whether or not consummated) and
(v) effects of changes in accounting policy and GAAP, in the case of clauses (i)
through (iii) above, solely with respect to the Company, and minus without
duplication and to the extent included in the statement of such operating income
for such period, the sum of (a) any extraordinary or non-recurring non-cash
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such operating income for such period, gains on the
sales of assets outside of the ordinary course of business), (b) effects of
changes in accounting policy and GAAP, and (c) any cash payments made during
such period in respect of items described in clause (ii) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of operating income, in the case of clauses (a)
through (c) above, solely with respect to the Company, all of the foregoing to
be determined by the CNCG Committee or any other relevant committee or person,
including the Executive Chairman of ALJJ.

3.3Business Expenses.  The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as the Company customarily may require of its officers within sixty
(60) days after such expenses have been incurred by the Executive; provided,
however, that the maximum amount available for such expenses during any period
may be fixed in advance by the CNCG Committee.

3.4Paid Time Off.  During the Term, the Executive shall be entitled to Paid Time
Off in accordance with the Paid Time Off policy of the Company during each year
of the Term.

3.5Benefits.  During the Term, the Executive shall be entitled to all benefits
for which the Executive shall be eligible under any 401(k) plan, group insurance
or other health and welfare benefit plans as well as all benefits which the
Company provides to its executive employees generally, which benefits may be
amended, modified or terminated in the Company’s discretion.  For avoidance of
doubt, the Executive will not be entitled to an automobile allowance.

3

 

--------------------------------------------------------------------------------

 

 

4.

Termination.

4.1Death.  If the Executive dies during the Term, the Agreement shall terminate
forthwith upon the Executive’s death.  The Company shall pay to the Executive’s
estate:  (i) any Base Salary earned but not paid, (ii) an Annual Bonus for the
year in which the Executive dies, which Annual Bonus will be paid at the time
and in the manner such Annual Bonus would have been paid to the Executive had he
not died, and (iii) an Annual Bonus for the year prior to the year in which the
Executive dies if at the time of death the Executive has otherwise earned an
Annual Bonus payment for such prior year and has not yet been paid such Annual
Bonus, which prior year Annual Bonus will be paid at the time and in the manner
such prior year Annual Bonus would have been paid to the Executive had he
continued to work for the Company.  The Executive shall have no further rights
to any compensation (including any Base Salary or Annual Bonus) or any other
benefits under this Agreement, except to the extent already earned and vested as
of the day immediately prior to his death, or as earned, vested, or accrued by
virtue of his death.

4.2Disability.  If, during the Term the Executive is unable to perform his
duties hereunder due to a physical or mental incapacity for a period of six (6)
months within any 12-month period (hereinafter a “Disability”), the Company
shall have the right at any time thereafter to terminate the Agreement upon
sending written notice of termination to the Executive.  If the Company elects
to terminate the Agreement by reason of Disability, the Company shall pay to the
Executive promptly after the notice or termination:  (i) any Base Salary earned
but not paid, (ii) an Annual Bonus for the year in which the Executive is
terminated, which Annual Bonus will be paid at the time and in the manner such
Annual Bonus would have been paid to Executive had he not been terminated, and
(iii) an Annual Bonus for the year prior to the year in which the Executive is
terminated if at the time of termination the Executive has otherwise earned an
Annual Bonus payment for such prior year and has not yet been paid such Annual
Bonus, which prior year Annual Bonus will be paid at the time and in the manner
such prior year Annual Bonus would have been paid to the Executive had he not
been terminated, in each case less any other benefits payable to the Executive
under any disability plan provided for hereunder or otherwise furnished to the
Executive by the Company.  The Executive shall have no further rights to any
compensation (including any Base Salary or Annual Bonus) or any other benefits
under this Agreement except to the extent already earned and vested as of the
day immediately prior to his termination by reason of Disability, or as earned,
vested, or accrued by virtue of his Disability.

4.3Cause.  The Company may at any time by written notice to the Executive
terminate the Agreement for “Cause” (as defined below) and, upon such
termination, this Agreement shall terminate and the Executive shall be entitled
to receive no further amounts or benefits hereunder, except for any Base Salary
earned but not paid prior to such termination.  For the purposes of this
Agreement, “Cause” means:  (i) continued neglect by the Executive of the
Executive’s duties hereunder, (ii) continued incompetence or unsatisfactory
attendance, (iii) conviction of any felony, (iv) violation of the rules,
regulations, procedures or instructions relating to the conduct of employees,
directors, officers and/or consultants of the Company, (v) willful misconduct by
the Executive in connection with the performance of any material portion of the
Executive’s duties hereunder, (vi) breach of fiduciary obligation owed to the
Company or commission of any act of fraud, embezzlement, disloyalty or
defalcation, or

4

 

--------------------------------------------------------------------------------

 

usurpation of a Company opportunity, (vii) breach of any provision of this
Agreement, including any non-competition, non-solicitation and/or
confidentiality provisions hereof, (viii) any act that has a material adverse
effect upon the reputation of and/or the public confidence in the Company, (ix)
failure to comply with a reasonable order, policy or rule that constitutes
material insubordination, (x) engaging in any discriminatory or sexually
harassing behavior, or (xi) using, possessing or being impaired by or under the
influence of illegal drugs or the abuse of controlled substances or alcohol on
the premises of the Company or any of its subsidiaries or affiliates or while
working or representing the Company or any of its subsidiaries or affiliates.  A
termination for Cause by the Company or any or the events described in clauses
(i), (ii), (iv), (ix), (x) and (xi) shall only be effective on thirty (30) days
advance written notification, providing Executive the opportunity to cure, if
reasonably capable of cure within said thirty (30)-day period; provided,
however, that no such notification is required if the Cause event is not
reasonably capable of cure or the Company determines to effect a termination of
the Executive for Cause immediately.

4.4Termination by Company without Cause or by the Executive for Good Reason.  If
the Executive’s employment is terminated prior to the end of the Term by the
Company without Cause (other than by reason of death or Disability) or by the
Executive for Good Reason (as defined below), the Executive shall receive, for
each calendar year remaining during the Term, an Annual Bonus as determined by
Section 3.2 of this Agreement, the amount of which shall be determined and which
shall be paid at the time and in the manner as such Annual Bonus would have been
paid to the Executive had such Executive not been terminated.  The Executive
shall have no further rights to any compensation (including any Base Salary) or
any other benefits under this Agreement.  For purposes of this Agreement, “Good
Reason” means, without the advance written consent of the Executive: (i) a
reduction in Base Salary or Annual Bonus as contemplated by Sections 3.1 and 3.2
hereof or (ii) a material reduction in the Executive’s title and/or
responsibilities, provided, that a change in reporting responsibilities or a
reduction in responsibilities that occurs solely by virtue of the Company being
acquired and made part of a larger entity shall not by itself constitute Good
Reason and further provided, that a termination by the Executive for Good Reason
shall be effective only if the Executive provides the Company with written
notice specifying the event which constitutes Good Reason within thirty (30)
days following the occurrence of such event or date Executive became aware or
should have become aware of such event and the Company fails to cure the
circumstances giving rise to Good Reason within thirty (30) days after such
notice.

4.5Termination by Executive other than for Good Reason.  The Executive is
required to provide the Company with thirty (30) days’ prior written notice of
termination to the Company.  Subject to Section 4.4, upon termination of
employment by the Executive, the Executive shall receive any Base Salary earned
but not paid prior to such termination and shall have no further rights to any
compensation (including any Base Salary or Annual Bonus) or any other benefits
under this Agreement, except to the extent already earned and vested as of the
day immediately prior to such termination.

4.6Termination Related to a Change in Control.

4.6.1Involuntary Termination Relating to a Change in Control. In the event
Executive’s employment is terminated on account of (i) an involuntary
termination by the Company for any reason other than Cause, death or Disability,
or (ii)

5

 

--------------------------------------------------------------------------------

 

the Executive voluntarily terminates employment with the Company for Good
Reason, in either case such termination occurs at the same time as or within one
hundred eighty (180) days of the consummation of a Change in Control (as defined
below), then Executive shall be entitled to the benefits provided in Section
4.6.2 below.

4.6.2Compensation Upon Involuntary Termination Relating to a Change in Control.
Subject to the provisions of Section 4.7 hereof, in the event a termination
described in Section 4.6.1 occurs, the Executive shall receive from the Company
a one-time lump sum payment equal to the net present value of the sum of the
Annual Bonuses for each calendar year remaining during the Term as calculated
under Section 3.2 of this Agreement, the amount of which shall be determined
based upon EBITDA projections for the Company provided by ALJJ in connection
with the Change of Control and using a discount rate as determined by the
Company in its reasonable discretion.

4.6.3For purposes of this Agreement, Change in Control means:

(i)A sale of substantially all of the assets of the Company or a liquidation or
dissolution of the Company; or

(ii)Any person or entity other than ALJJ becoming the beneficial owner, directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power of all the Company’s then outstanding voting
securities.

4.7Release.  Notwithstanding any other provision of this Agreement to the
contrary, the Executive acknowledges and agrees that any and all payments, other
than payment of any accrued and unpaid Base Salary to which the Executive is
entitled under this Section 4 are conditioned upon and subject to the
Executive’s execution of a general waiver and release (for the avoidance of
doubt, the restrictive covenants contained in Section 5 of this Agreement shall
survive the termination of this Agreement), in such form as may be prepared by
the Company, except for such matters covered by provisions of this Agreement
which expressly survive the termination of this Agreement.  Notwithstanding
anything to the contrary, the severance payments and benefits are conditioned on
the Executive’s execution, delivery and nonrevocation of the general waiver and
release of claims (the “Release Condition”) within fifty-five (55) days
following the Executive’s  date of “separation from service” (as defined in
Treas. Reg. § 1.409A-l(h)) (“Separation from Service Date”).  Payments and
benefits due under this agreement (other than bonuses which will be paid at the
time and in the manner otherwise provided in this Agreement), shall commence
sixty (60) days after the Executive’s Separation from Service Date.  However, if
Executive is a “specified employee” (within the meaning of Section 409A and as
determined by the Company) (a “Specified Employee”), any payment or benefit
under this Agreement, or under any plan or arrangement of the Company or its
affiliates, that constitutes a “deferral of compensation” subject to Section
409A, and that if paid during the six (6) months beginning on the Separation
from Service Date would be subject to the Section 409A additional tax because
the Executive is a Specified Employee, will not be paid or provided to the
Executive until the earlier of (i) the first day following the six (6)-month
anniversary of the Executive’s Separation from Service Date, or (ii) death.  No
payments or benefits will be due or payable under this Agreement unless the
Release Condition is timely met.

6

 

--------------------------------------------------------------------------------

 

4.8Disposition of Stock in Event of Termination. In the event Executive’s
employment is terminated pursuant to this Section 4, ALJJ agrees to use its
reasonable efforts to assist the Executive in the disposition of Executive’s
holdings of the common stock of ALJJ, including, but not limited to,
facilitating block trades and authorizing the removal of restrictive legends;
provided, however, that in no event shall ALJJ be obligated to purchase any of
Executive’s holdings of the common stock of ALJJ.

4.9Section 409A.

4.9.1This Agreement is intended to satisfy the requirements of Section 409A of
the Code and the regulations and other guidance thereunder (“Section 409A”) with
respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent.  If
either party notifies the other in writing that one or more or the provisions of
this Agreement contravenes any Treasury Regulations or guidance promulgated
under Section 409A or causes any amounts to be subject to interest, additional
tax or penalties under Section 409A, the parties shall agree to negotiate in
good faith to make amendments to this Agreement as the parties mutually agree,
reasonably and in good faith are necessary or desirable, to (i) maintain to the
maximum extent reasonably practicable the original intent of the applicable
provisions without violating the provisions of Section 409A or increasing the
costs to the Company of providing the applicable benefit or payment and (ii) to
the extent possible, to avoid the imposition of any interest, additional tax or
other penalties under Section 409A upon the parties, provided that,
notwithstanding the foregoing, the Company makes no representation that amounts
payable under this Agreement will comply with Section 409A and makes no
undertaking to prevent Section 409A from applying to any amounts paid under this
Agreement.

4.9.2Any payment or benefit due upon a termination of the Executive’s employment
that represents a “deferral of compensation” within the meaning of Section 409A
shall be paid or provided to the Executive only upon a “separation from service”
as defined in Treas. Reg. § 1.409A-l (h).  Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of Section
409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-l(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.

4.9.3Notwithstanding anything to the contrary in Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which the Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which the Executive’s
“separation from service” occurs.  To the extent any expense reimbursement or
the provision of any in-kind benefit is determined to be subject to Section 409A
(and not exempt pursuant to the prior sentence or otherwise) the amount of any
such expenses eligible for reimbursement, or the

7

 

--------------------------------------------------------------------------------

 

provision of any in-kind benefit, in one calendar year shall not affect
provision of in-kind benefits or expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), and in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which the Executive incurred such expenses, and in no event shall any right
to reimbursement or the provision or any in-kind benefit be subject to
liquidation or exchange for another benefit.

 

5.

Protection to Confidential Information; Restrictive Covenants.

5.1In view of the fact that the Executive’s work for the Company will bring the
Executive into close contact with many confidential affairs of the Company not
readily available to the public, trade secret information and plans for future
developments, the Executive agrees:

5.1.1To keep and retain in the strictest confidence all confidential matters of
the Company, including, without limitation, “know how,” trade secrets, customer
lists, pricing policies, operational methods, technical processes, formulae,
inventions and research projects, other business affairs of the Company, and any
material confidential information whatsoever concerning any director, officer,
employee, shareholder, partner, customer or agent of the Company or their
respective family members learned by the Executive heretofore or hereafter, and
not to disclose them to anyone outside of the Company, either during or after
the Executive’s employment with the Company, except in the course or performing
the Executive’s duties hereunder or with the Company’s express written
consent.  The foregoing prohibitions shall include, without limitation, directly
or indirectly publishing (or causing, participating in, assisting or providing
any statement, opinion or information in connection with the publication of) any
diary, memoir, letter, story, photograph, interview, article, essay, account or
description (whether fictionalized or not) concerning any of the foregoing,
publication being deemed to include any presentation or reproduction of any
written, verbal or visual material in any communication medium, including any
book, magazine, newspaper, theatrical production or movie, or television or
radio programming or commercial; and

5.1.2To deliver promptly to the Company on termination of the Executive’s
employment by the Company, or at any time the Company may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof), including data stored in computer memories
or on other media used for electronic storage or retrieval, relating to the
Company’s business and all property associated therewith, which the Executive
may then possess or have under the Executive’s control, and not retain any
copies, notes or summaries; provided the Executive shall be entitled to keep a
copy or this Agreement and compensation and benefit plans to which Executive is
entitled to receive benefits thereunder.

5.2In support of the Executive’s commitments to maintain the confidentiality of
the Company’s confidential and trade secret information, (i) during the Term and
for any period the Executive is employed by the Company after the Term and (ii)
for any period the Executive is receiving any benefits contemplated under
Section 3.5 hereof or any severance payments pursuant to Sections 4.2 and 4.4
hereof (the “Restricted Period”), the Executive shall not in the United States
and in any non-US jurisdiction where the Company may

8

 

--------------------------------------------------------------------------------

 

then do business:  (a) directly or indirectly, enter the employ of, or render
any services to, any person, firm or entity engaged in any business competitive
with any business of the Company or of any of its subsidiaries or affiliates,
(b) engage in such business on the Executive’s own account, and the Executive
shall not become interested in any such business, directly or indirectly, as an
individual, partner, shareholder, director, officer, principal, agent, employee,
trustee, consultant, or in any other relationship or capacity (c) directly or
indirectly, solicit or encourage (or cause to be solicited or encouraged) or
cause any client, customer or supplier of the Company to cease doing business
with the Company, or to reduce the amount of business such client, customer or
supplier does with the Company, or (d) directly or indirectly, solicit or
encourage (or cause to be solicited or encouraged) to cease to work with the
Company, or hire (or cause to be hired), any person who is an employee of or
consultant then under contract with the Company or who was an employee of or
consultant then under contract with the Company within the six (6)-month period
preceding such activity without the Company’s written consent, provided,
however, that this clause (d) shall not apply during the Restricted Period to a
consulting or advisory firm which is also then currently engaged or under a
retainer relationship (in each case, without any action by the Executive,
whether directly or indirectly) by a subsequent employer of the Executive;
provided, further, that in the event of termination of Executive’s employment in
accordance with Sections 4.2 or 4.4 hereof, the Executive may receive a release
and waiver from the Company of the obligations of this Section 5.2 through the
election, at any point during the Restricted Period, via written notice to the
CNCG Committee to forego any and all future severance payments or benefits due
to Executive. For the avoidance of doubt, in the event of termination of
Executive’s employment in accordance with Sections 4.1, 4.3, 4.5 and 4.6 hereof,
the Executive shall not be bound by the obligations of this Section 5.2.

5.3If the Executive commits a breach, or poses a serious and objective threat to
commit a breach, of any of the provisions of Sections 5.1 or 5.2 hereof, the
Company shall have the following rights and remedies:

5.3.1The right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company;

5.3.2The right and remedy to require the Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by the Executive as the result of any transactions
constituting a breach of any of the provisions of the preceding paragraph, and
the Executive hereby agrees to account for and pay over such benefits to the
Company.  Each of the rights and remedies enumerated above shall be independent
of the other, and shall be severally enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity; and

5.3.3In addition to any other remedy which may be available (i) at law or in
equity, or (ii) pursuant to any other provision of this Agreement, the payments
by the Company of Base Salary and the regular premium for group health benefits
pursuant to Section 4.4 will cease as of the date on which such violation first
occurs.  In addition, if the Executive breaches any of the covenants contained
in Sections 5.1 and 5.2 and the Company obtains

9

 

--------------------------------------------------------------------------------

 

injunctive relief with respect thereto (that is not later reversed or otherwise
terminated or vacated by judicial order), the period during which the Executive
is required to comply with that particular covenant shall be extended by the
same period that the Executive was in breach of such covenant prior to the
effective date of such injunctive relief.

5.4If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, hereafter are held by a court to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to those portions found invalid.

5.5If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision and, in its reduced form, said provision shall then be enforceable.

5.6Each of the Company (including its affiliates or the officers, directors,
managers, customers, partners, or shareholders of the Company or its affiliates,
the “Company Group”) and the Executive agrees (whether during or after the
Executive’s employment with the Company) not to issue, circulate, publish or
utter any false or disparaging statements, remarks or rumors about the Executive
or the Company Group, respectively, provided that nothing herein shall prohibit
either the Company Group or the Executive from providing truthful testimony if
such testimony is required by law.

5.7For purposes of this Section 5 only, the term “Company” includes the Company
and its subsidiaries and affiliates.

 

6.

Inventions and Patents.

6.1The Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials.  The Executive shall further:  (i) promptly
disclose such Inventions to the Company, (ii) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries, (iii) sign all papers necessary to carry
out the foregoing, and (iv) give testimony in support of the Executive’s
inventorship.

6.2If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive’s employment by the Company, it is to be
presumed that the Invention was conceived or made during the Term.

10

 

--------------------------------------------------------------------------------

 

6.3The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.

 

7.

Intellectual Property.

Following the Effective Date, the Company shall be the sole owner of all the
products and proceeds of the Executive’s services hereunder, including, but not
limited to, all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Executive may acquire, obtain, develop or create in connection with and during
the Term, free and clear of any claims by the Executive (or anyone claiming
under the Executive) of any kind or character whatsoever (other than the
Executive’s right to receive payments hereunder).  The Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

 

8.

Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), as follows (or to such other address as
either party shall designate by notice in writing to the other in accordance
herewith):

If to the Company, to:


Phoenix Color Corp.

Attn: Chief Financial Officer
18249 Phoenix Drive

Hagerstown, MD 21742

 

With a copy (which shall not constitute notice) to:

Shearman & Sterling LLP

1460 El Camino Real, 2nd Floor

Menlo Park, CA  94025

Attn.:  Christopher M. Forrester


If to the Executive, to:

Such address as shall most currently appear on the records of the Company.

 

9.

Governing Law; Dispute Resolution.

11

 

--------------------------------------------------------------------------------

 

9.1It is the intent of the parties hereto that all questions with respect to the
construction of this Agreement and the rights and liabilities of the parties
hereunder shall be determined in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws thereof that would
call for the application of the substantive law of any jurisdiction other than
the State of Delaware.

9.2Each party irrevocably agrees for the exclusive benefit of the other that any
and all suits, actions or proceedings relating to Sections 5, 6 or 7 of this
Agreement (a “Proceeding”) shall be maintained in either the courts of the State
of Delaware or the federal District Courts sitting in Wilmington, Delaware
(collectively, the “Chosen Courts”), and that the Chosen Courts shall have
exclusive jurisdiction to hear and determine or settle any such Proceeding and
that any such Proceedings shall only be brought in the Chosen Courts.  Each
party irrevocably waives any objection that it may have now or hereafter to the
laying of the venue of any Proceedings in the Chosen Courts and any claim that
any Proceedings have been brought in an inconvenient forum and further
irrevocably agrees that a judgment in any Proceeding brought in the Chosen
Courts shall be conclusive and binding upon it and may be enforced in the courts
of any other jurisdiction.

Each of the parties hereto agrees that this Agreement involves at least $100,000
and that this Agreement has been entered into in express reliance on Section
2708 of Title 6 of the Delaware Code.  Each of the parties hereto irrevocably
and unconditionally agrees (i) that, to the extent such party is not otherwise
subject to service of process in the State of Delaware, it will appoint (and
maintain an agreement with respect to) an agent in the State of Delaware as such
party’s agent for acceptance of legal process and notify the other parties
hereto of the name and address of said agent, (ii) that service of process may
also be made on such party by pre-paid certified mail with a validated proof of
mailing receipt constituting evidence of valid service sent to such party at the
address set forth in Section 8 of this Agreement, as such address may be changed
from time to time pursuant hereto, and (iii) that service made pursuant to
clause (i) or (ii) above shall, to the fullest extent permitted by applicable
law, have the same legal force and effect as if served upon such party
personally within the State of Delaware.

9.3Any controversy or claim arising out of or related to any other provision of
this Agreement shall be settled by final, binding and non-appealable arbitration
in Wilmington, Delaware by a single arbitrator.  Subject to the following
provisions, the arbitration shall be conducted in accordance with the applicable
rules of JAMS then in effect.  Any award entered by the arbitrator shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically
enforceable.  The arbitrator shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement.  Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration or litigation (including reasonable attorneys’ fees and expenses)
and shall share the fees of JAMS and the arbitrator, if applicable, equally.

 

10.

General.

12

 

--------------------------------------------------------------------------------

 

10.1JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.

10.2Continuation of Employment.  The Executive and the Company agree to meet and
confer one (1) year prior to the expiration of the Term to determine whether the
parties mutually desire to provide for an extension of the term of this
Agreement.  Unless the parties otherwise agree in writing, continuation of the
Executive’s employment with the Company beyond the expiration of the Term shall
be deemed an employment at will and shall not be deemed to extend any of the
provisions of this Agreement, and the Executive’s employment may thereafter be
terminated “at will” by the Executive or the Company.  If the Executive’s
employment terminates upon expiration of the Term, the Executive shall receive
any Base Salary earned but not paid prior to such termination and shall have no
further rights to any compensation (other than any Annual Bonus, if any, for
calendar year 2021 in accordance with Section 3.2 above) or any other benefits
under this Agreement, except to the extent already earned and vested as of the
day immediately prior to such termination.  The Executive shall remain subject
to the restrictive covenants set forth in Section 5.2 for the Restricted Period,
which shall include any period of continued at-will employment beyond the
expiration of the Term.

10.3Headings.  The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

10.4Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the Executive’s employment by the
Company, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the Executive’s employment by the Company and its
affiliates, and any severance, retention, change in control or similar types of
benefits.  No representation, promise or inducement has been made by either
party that is not embodied in this Agreement, and neither party shall be bound
by or liable for any alleged representation, promise or inducement not so set
forth.

10.5Assignment.  This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive.  The Company may assign its
rights, together with its obligations, hereunder (i) to any affiliate or (ii) to
third parties in connection with any sale, transfer or other disposition of all
or substantially all of the business or assets of the Company; in any event the
obligations of the Company hereunder shall be binding on its successors or
assigns, whether by merger, consolidation or acquisition of all or substantially
all of its business or assets.  

10.6Waiver.  This Agreement may be amended, modified, superseded, cancelled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by all of the parties hereto, or in the case of a
waiver, by the party waiving compliance.  The failure of either party at any
time or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by either party
of the breach of any term or covenant contained in this Agreement,

13

 

--------------------------------------------------------------------------------

 

whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver or the breach or any other term or covenant contained in this Agreement.

10.7Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such federal, state, local and other taxes as may be required to
be withheld pursuant to any applicable law or regulation.

 

11.

Subsidiaries and Affiliates.

11.1As used herein, the term “subsidiary” shall mean any corporation or other
business entity controlled directly or indirectly by the corporation or other
business entity in question, and the term “affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the corporation or other business
entity in question.

 

***

14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Marc Reisch

 

Marc Reisch

 

 

PHOENIX COLOR CORP.

 

 

 

By:

/s/ Brian Keck

Name: Brian Keck

Title: Chief Financial Officer

 

 

 

 